Per curiam.

We will allow affidavits, or other documents, to be adduced to establish the general reputation of a *126person' whose character has been impeached, but we cannot hear any thing supplementary read, to substantiate the ground of motion. Copies of all that is relied on for such a purpose, should be served. In the present instance, the incapacity of the defendants is denied; and when a third person makes an affidavit, á sufficient reason should be shewn, why it was not by the defendant himself. Besides, a commissioner ought to have gone to their house ; and was die affidavit of their son to be received, it would still be insufficient; for it should háve set forth what settlement was made, as it might have been conditional. Take nothing by your motion, and pay the cost's of resisting,
If, after joinder in error, it be discovered, that the justice has neglected to make a return to the certiorari, and he has quitted the state, the court can not norpross the writ, but will give leave to take out execution in the court below, and for the plaintiff here, to discontinue without costs.